 ELECTRICAL WORKERS LOCAL 98 (TELEPHONE MAN) 593International Brotherhood of Electrical Workers, Local 98, AFLŒCIO and The Telephone Man, Inc. and Ernest Bock & Sons, Inc. and Delran Builders Company, Inc. Cases 4ŒCBŒ7876, 4ŒCCŒ2154, 4ŒCCŒ2178, 4ŒCCŒ2175, and 4ŒCCŒ2177 February 12, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On July 7, 1998, Administrative Law Judge Margaret M. Kern issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed a brief supporting the judge™s decision and order and an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. In affirming the judge™s unfair labor practice findings, we do not rely on the judge™s suggestion in the ﬁAnaly-sisﬂ part of section III,B of her decision that there must be an allegation or evidence of misuse of the reserved neutral gate on the Sears Hardware project to justify the Respondent™s having an observer at that gate.2  We do, however, agree with the judge that the overall conduct of the Respondent™s representative, James Farrow, acting as the Respondent™s ﬁobserverﬂ at the neutral gate on this project, could reasonably be construed as ﬁsignal picket-ingﬂ3 undertaken for an impermissible secondary object. As the judge found, the Respondent and Farrow previ-ously had demonstrated a secondary objective at this project when Farrow and several others picketed for sev-eral hours at the neutral gate on October 24, 1997, after receiving notice that a reserved gate system had been established.  Starting on October 27, Farrow stationed himself on a concrete divider between the entrance and exit sides of the reserved neutral gate, wearing an ﬁob-serverﬂ sign that conveniently flipped over from time to time, revealing the identical message directed at the pri-mary employer that was used in picketing at the primary gate.  According to the uncontradicted testimony of Job Superintendent Glenn Lindquist, when this happened, that message would ﬁshow itself to everyone else enter-ing that area.ﬂ  See Sheet Metal Workers Local 19 (Del-card Associates), 316 NLRB 426, 437Œ438 (1995) (al-leged ﬁobserversﬂ at neutral gate dispensed with ﬁob-serverﬂ language on sign and, at times, displayed conven-tional protest language written on other side of sign).  In the middle of the gate, where he had stationed himself, Farrow was well positioned to talk to employees as they approached to enter the gate, and on at least one occa-sion, he conversed with employees of neutral employer Salvino Steel & Iron Works, who then turned away with-out reporting to work on the project.4  On yet another occasion, on November 11, several pickets walked slowly from the primary gate to the neutral gate, spoke with Farrow (who was stationed in his usual location there, wearing his observer sign), turned around, and then slowly walked back to the primary gate.  In these circumstances, we find that Farrow was not merely a benign observer but rather was engaged in impermissible signal picketing at the neutral gate.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In addition, the Respondent asserts that the judge™s rulings, findings, and conclusions demonstrate bias and prejudice.  On careful examina-tion of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. 2 Member Brame notes that a lack of evidence that the reserved gate has been misused is relevant in determining whether a union has an unlawful objective in picketing under the Board™s standards articulated in Sailors™ Union of the Pacific (Moore Dry Dock Co.), 92 NLRB 547, 549 (1950). 3 ﬁSignal picketingﬂ is the term used to describe activity short of a true picket line that acts as a signal to neutrals that sympathetic action on their part is desired by the union.  Iron Workers Local 433 (R. F. Erectors) v. NLRB, 598 F.2d 1154, 1158 fn. 6 (9th Cir. 1979).  ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, International Brotherhood of Electrical Workers, Local 98, AFLŒCIO, Philadelphia, Pennsylvania, its officers, agents, and representatives, shall take the action set forth in the Order.  Carmen P. Cialino, Jr., Esq. and Andrew Brenner, Esq., for the General Counsel. Richard C. McNeill Jr., Esq., and Nancy A. Walker, Esq., for Respondent. Lawrence C. Coburn, Esq., for the Charging Party Delran Builders Company, Inc. and for  Granahan Electrical Con-tractors, Inc. DECISION STATEMENT OF THE CASE MARGARET M. KERN, Administrative Law Judge. This case was tried before me in Philadelphia, Pennsylvania, on December 17 and 18, 1997.1 A consolidated complaint was issued in Cases 4ŒCBŒ7876 and 4ŒCCŒ2154 on August 21 based on unfair labor practice charges filed on May 8 by The Telephone Man, Inc. (TTM) against the International Brother-hood of Electrical Workers, Local 98, AFLŒCIO (the Union or Respondent or Local 98). On October 16, a complaint was is-sued in Case 4ŒCCŒ2175 based on an unfair labor practice charge filed on October 2 by Ernest Bock & Sons, Inc. (Bock)  4 The record does not show that Farrow could not have carried out his observer function in some place other than the middle of the gate area. 1 All dates are in 1997 unless otherwise indicated. 327 NLRB No. 113  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594against Respondent. On November 5, a complaint was issued in 
Case 4ŒCCŒ2177 based on an unfair labor practice charge filed 
on October 27 by Delran Builders Company, Inc. (Delran) 
against Respondent.
2 On November 25, a complaint was issued 
in Case 4ŒCCŒ2178 based upon anot
her unfair labor practice 
charge filed on October 29 by TTM against Respondent.
3 Timely answers were filed to 
the complaints and orders con-
solidating the complaints for hearing were issued by the Re-
gional Director. The parties stipulated that 
the following named individuals 
are agents of Respondent within
 the meaning of the Act: John Dougherty, Edward Coppinger, 
James Farrow, Harry Foy, 
James Mink, Timothy Browne, and Michael Hnatowsky.  
FINDINGS OF FACT  
I. JURISDICTION The parties stipulated and 
I find that TTM, Delran, Ron 
Carter & Associates, Inc. (Carter Electric), Granahan Electrical 
Contractors, Inc. (Granahan), 
and TCG Delaware Valley, Inc. 
(TCG) are each employers engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
II. LABOR ORGANIZATION STATUS 
Respondent admits, and I find, th
at it is a labor organization 
within the meaning of Section 2(5) of the Act. 
III. ALLEGED UNFAIR LABOR PRACTICES 
A. The Telephone Man 
1. Background TTM is engaged in the busine
ss of supplying and installing 
telecommunications and data syst
ems in and about the city of 
Philadelphia. Samuel Schetrom
pf is TTM™s owner and chief 
executive officer. For approximately 10 years, TTM has per-
formed cabling and installation work for TCG, a federally li-
censed local exchange carrier.
4 TTM™s employees are repre-
sented by the International Br
otherhood of Electrical Workers, Local 1448, AFLŒCIO  (Local 1448) with whom TTM has had 
a collective-bargaining relations
hip since 1991. TCG™s employ-
ees are not represented by a la
bor organization. Respondent™s 
primary dispute is with TTM whose employees are represented 

by a rival sister local. See 
Hoeber v. IBEW Local 98
, 964 F.Supp. 176 (E.D. Pa. 1997). TCG, whose employees are not 
represented by a union, is a neutral to the dispute.  
2. November   1996:  TCG™s   
meeting    at   Respondent™s  
training center 
In November 1996, TCG managers, including Richard 
Hicks, director of outside plant engineering, were invited to 
Respondent™s training center to disc
uss, inter alia, TCG™s use of 
Local 98 contractors. During the course of the tour, Edward 

Coppinger, Respondent™s business agent and executive board 
member, told Hicks that Local 98 had a number of complaints 
                                                          
                                                           
2 In connection with this case the General Counsel filed a petition for 
(l) injunctive relief in the U.S. District Court, Eastern District of Penn-
sylvania on November 5 and on November 14 the court entered an 
order granting a temporary injunction. 
3 In connection with this case the General Counsel filed a petition for 
10(l) injunctive relief in the U.S. Di
strict Court, Eastern District of 
Pennsylvania on November 25 and on
 December 5 Respondent entered 
into a consent decree. 4 Prior to June 1, TCG was known as Eastern Telelogic Corporation 
(ETC). 
about TTM. Coppinger stated that TTM was ﬁdirty,ﬂ did not 
pay its employees properly and wa
s not properly licensed to do 
business. According to Hicks, Coppinger stated that TCG 

should not be doing business with
 TTM, but rather should be 
doing business with companies with whom Local 98 felt com-
fortable. Hicks denied that 
he and Coppinger reached any 
agreement with respect to TCG™s continuing to do business 
with TTM. Coppinger denied that he ever asked Hicks, or any-
one else, not to do business with TTM. 
3. March 1997: 2000 Market Street site 
TTM successfully bid for a contract with TCG to build a 
conduit system at 2000 Market Street in the city of Philadel-
phia. TTM was retained to perform two services at the site: to 
pull cable into the building and to build conduit inside the 
building. TTM, in turn, subcontr
acted the inside conduit work 
to RTM Electric, a Local 98 contractor. 
On March 21, at around 2 p.m., 
Scott Jennings, a 19-year-old 
employee of TTM, was sitting inside a TTM van parked behind 
2000 Market Street. The van was clearly marked with the com-
pany name and logo printed on the 
side. Jennings testified that 
he observed a blue car come around the corner and park behind 
the van. Three men get out of the blue car, and Jennings saw 
one of the men pull out an ice pick and puncture the van™s right 

rear tire, right front tire, and left front tire. The man looked into 
Jennings face, and Jennings observed his face. Jennings identi-
fied Coppinger in the hearing 
room as the man with the ice 
pick. The second of the three 
men smashed the front windshield 
on the driver™s side with a slapjack where Jennings was seated, 
and struck the other windows in the van. When the men were 
finished vandalizing the van, 
Jennings observed them enter the 
rear of the building at 2000 Market Street.
5  Coppinger testified that he went
 to 2000 Market Street that 
day because he had received a phone call from Ed Neilson, the 
union treasurer, that there might be an area standards violation 
at the site. Neilson was not calle
d to testify. Coppinger admit-
ted in his testimony that he arrived at the site that day in a car 
and that he entered the building from the rear entrance, but 
denied that he punctured the tires or smashed the windows of 
the TTM van. 
Schetrompf testified that he was on the first floor of the building at  2000 Market Street, standing in the doorway to the 
telecommunications room, when Coppinger came down the 
steps that led into the area. Coppinger was accompanied by five 
or six men, none of whom were 
employed at the site. Present 
with Schetrompf were employees of both TTM and TCG. Cop-

pinger approached Christian Trout, an employee of TTM, and 
asked to see his union card. Trout testified that he asked Cop-
pinger to shown his union card first. One of the men with Cop-
pinger approached Trout, put his 
chest against Trout™s chest, 
pushed him against the wall and 
said, ﬁ[D]on™t be a smartass, 
show him your fŒking card.ﬂ Coppinger then approached 
Schetrompf, smashed his finger 
into Schetrompf™s chest and 
pushed him through the doorway stating, ﬁ[Y]ou son of a bitch, 

I told you you can™t work in this city. This is my building.ﬂ He 
asked Schetrompf to identify 
his employees and Schetrompf 
pointed out the TTM employees and said they were members of 

Local 1448. Coppinger then asked who the other two men were 
and Schetrompf told him they 
were employees of TCG. Cop-
 5 Coppinger was subsequently charged with assault and criminal 
mischief. He was acquitted after a nonj
ury trial in the Municipal Court 
of  Philadelphia. 
 ELECTRICAL WORKERS LOCAL 98 (TELEPHONE MAN) 595pinger said to Schetrompf that he was working with nonunion 
people, and he ordered Sche
trompf, TTM™s employees and 
TCG™s employees to ﬁget the fŠk out of my building. This is 

my building. Everybody get the fŠk out of here.ﬂ The same 
man who pushed Trout approached
 Schetrompf and Schetrompf asked him his name. He identified himself as Jimmy Mink and 

then chest butted Schetrompf against the wall, stating that 
Schetrompf shouldn™t ﬁfŠking worr
y about it, it was none of 
[his] business.ﬂ  
On direct examination, Coppinger testified that he went 
down the stairs and passed by 
employees of RTM who were 
members of Local 98. Among those accompanying Coppinger 
were Jimmy Mink and Nielson. 
The RTM employees directed 
Coppinger and his group to the telecommunications room. 
Coppinger walked over and asked 
several employees for whom 
they were working, and the me
n responded they were working 
for TCG. As Coppinger was speaki
ng with these employees, he 
observed Schetrompf approach
ing from his left. Coppinger 
testified that he immediately 
put his hands up in a defensive 
posture and Schetrompf came close enough to make contact with his hands. Schetrompf asked Coppinger what was going 
on and Coppinger told Schetrompf that it was a union matter 

and that he was talking to the TCG people about their wages 
and benefits. On cross-examination, Coppinger was asked why 
he carded TTM™s and TCG™s employees and he responded, 
ﬁ[T]o make sure they™re members of the Union.ﬂ Coppinger 
said that since Local 98 had previously had a problem with 
TTM using non-IBEW members, he was there to check the 
union cards of TTM™s employees as well as TCG™s employees. 
If he had found TTM™s employees were not members of Local 
1448, he would have reported that 
fact to his sister local. Cop-
pinger also testified that he told Schetrompf that to do work in 

the city of Philadelphia, TTM needed a business privilege li-
cense and that TTM was in violation of the city code. Cop-
pinger denied smashing his finger into Schetrompf chest or 
threatening him. 
Immediately after the physical confrontation Hicks received 
a phone call from the building manager, and as a result of that 
phone call, Hicks paged one of the TCG employees at the site. 
The employee called Hicks and told him that there were some 
people from Local 98 who were 
telling TCG employees that 
they could not work at the site. Hicks asked the employee if 

Coppinger were there and the employee said yes. Coppinger 
got on the phone and Hicks testified that he asked Coppinger 
what was going on. Coppinger 
responded by asking, ﬁ[W]hat 
are these people doing here?ﬂ Hicks asked whom Coppinger 

meant, and Coppinger said TTM and again asked why they 
were on the site. Coppinger told 
Hicks that he thought they had 
an agreement that TTM would 
not perform work for TCG. Hicks explained that the work had been divided between 
TTM™s employees represented by Local 1448 and RTM™s em-
ployees represented by Local 98. Coppinger said that didn™t 
matter because TTM was not allowed to work anywhere in 
Local 98™s jurisdiction. Coppinger 
reiterated his complaints that 
TTM was dirty, didn™t pay their 
people right, and didn™t have 
proper licenses or insurance. 
Coppinger did not testify with 
respect to this conversation with Hicks. 
Schetrompf testified that he observed Coppinger speaking on 
the telephone with Hicks, and when he was finished speaking 
Coppinger handed the phone to Schetrompf. Hicks told 
Schetrompf that he had thought Schetrompf was going to use Respondent™s members at the site. Schetrompf explained that 
he was using RTM, a Local 98 contractor, for some of the 

work, but that TTM was installing the fiber optic cable. Hicks 
said he understood and would speak to Schetrompf later. 
Schetrompf handed the phone back to Coppinger. 
Following this incident on March 21, Schetrompf testified 
that the amount of business TTM received from TCG declined. 
Hicks testified that from Marc
h to October 1997 the manage-
ment team of TCG decided that TCG would not do business 
with TTM anywhere within the ci
ty limits of Philadelphia, the 
area of Local 98™s jurisdiction. 
4.  October 1997: Horsham site 
In October 1996, a company call
ed Next Level Systems be-
gan building new corporate headquarters in Horsham, Pennsyl-
vania. Driscoll Electrical Company (Driscoll) was the construc-
tion manager at the site, and Ge
orge Schaefer was the senior 
project manager for Driscoll. Next Level Systems required that 
all contractors working on the pr
oject be signatory to collec-
tive-bargaining agreements with
 labor unions. In October 1997, 
Next Level Systems contracted with TCG to perform work at 
the site, and TCG, in turn, retained TTM to install an electrical 
cabinet and to pull cable from the cabinet. 
On October 27, Kevin Harris, 
a TTM technician, arrived at 
the Horsham site and was met by two TCG employees, Norm 

and Bob. The three men unloaded an electrical cabinet and Bob 
left. Shortly thereafter, Anthony Iuliano approached Harris and 
Norm and identified himself as the Local 98 steward on the job. 
Iuliano asked Harris for his union card, and Harris showed him 
his Local 1448 membership card. Iuliano then asked Harris to 
show him a receipt for his union dues, but Harris said he did 
not have it with him. Iuliano asked Norm for his union card and 
the employee said he was not a union member. Iuliano showed 
Harris and Norm where the electrical room was located and 
indicated that they could proceed with their work. Harris and 
Norm installed the cabinet and were about finished with the 
work when Iuliano entered the electrical room. Iuliano said that 
he had just gotten off the phone with Coppinger and that Cop-
pinger had told him to ask them to leave the site. Both Harris 
and Norm stopped working and performed no further work that 
day. Iuliano was not called to testify. 
Later that day, Gene Leahy, director of inside plant opera-
tions for TCG, received a call from one of his technicians who 
told him that TCG had to leave the site. Leahy telephoned Cop-
pinger and asked him what the pr
oblem was. Coppinger said he 
was not aware of a problem at the Horsham site, but would look 
into the matter.  
Schaefer was also informed on October 27 that employees 
had been asked to leave the site and he too telephoned Cop-
pinger. Coppinger told Schaefer that the people who had been 
questioned by Iuliano were the nonunion employees of TTM. 
Coppinger explained that TTM was not recognized by Local 98 
as a union contractor and stated that there were Local 98 con-

tractors who could perform the same work performed by TTM. 
Later that evening, Schaefer 
telephoned Coppinger again. Cop-
pinger repeated that there were 
other contractors that the Union recognized that could do TTM™s work and he read off a list of these contractors to Schaefer. Schaefer wrote down the names 
and telephone numbers of the Local 98 contractors and Cop-
pinger said that if one of these contractors was used, there 
would be no further problems. 
On October 28, Leahy spoke with Coppinger by phone. 
Coppinger said there was a wage 
and standards issue. He also 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596said that Horsham was a union job and that it was required that 
union employees complete TCG™s work. Coppinger did not 
make any specific reference to
 TTM. Following this telephone 
conversation, Leahy immediatel
y contacted Hicks and Hicks 
called Coppinger. Hicks began 
the conversation by asking 
Coppinger, ﬁ[W]hat have we 
done to you now?ﬂ Coppinger 
said it was the same old thin
g, that TCG was using nonunion, 
non-Local 98 people to do work in Philadelphia. Hicks said that 
he was under a deadline to get new equipment installed and cut 
into an active network and that TCG had to do the work. Cop-
pinger said that Local 98 had people who could do the work 
and he named two companies, Fiberspec and Atlantic Coast-
com. Coppinger suggested that Hicks contact these companies 
and said that he would call Iu
liano and make sure that TCG 
would have no problems at the site as long as they had Local 98 
people working for them. TCG retained the services of Fiber-
spec and terminated TTM™s services at Horsham. After TTM 
left the site and Fiberspec was on the job working with TCG™s employees, there were no further incidents between TCG and 
Respondent. Local 98 job stewards are appointed by the business manager 
and their duties are defined in the Union™s bylaws. Among the 
responsibilities charged to job stewards are the following: (1) to 
see that union membership is encouraged and that all workers 
have paidup dues receipts or valid working cards of Local 98; 
(2) to report any encroachment upon the jurisdiction of Local 
98; (3) to report to the business manager any violation of the 
Union™s laws, agreements, or ru
les; and (4) to perform such 
other duties as may be assigned 
to them by the business man-
ager. Coppinger testified that he expects his job stewards to 
follow all  the provisions of the bylaws and that the stewards 
regularly carry out these responsibilities. 
5. December 1997: Meeting at
 Respondent™s headquarters 
On December 23, Schetrompf met with John Dougherty and 
Coppinger at Respondent™s h
eadquarters. Coppinger told 

Schetrompf that if TTM wanted to do business in the city of 
Philadelphia, that TTM™s employ
ees would have to join Local 
98. Schetrompf said he didn™t know
 if he could do that because 
his men would have to make th
at decision and they were al-
ready in a union, Local 1448. Coppinger commented that Ed 
Dash, the business manager of 
Local 1448, makes more money 
than Coppinger and was, in Coppinger™s opinion, ﬁscum.ﬂ 
Dougherty said that Local 98 donates a lot of money to 
charities and has a lot of influence in the city of Philadelphia 

and with the mayor of the city. After the meeting, Schetrompf 
sent Dougherty and Coppinger a 
$200 gift certificate, which 
was returned to him. 
Analysis 
1.  The 8(b)(1)(A) allegations 
The General Counsel alleges four incidents which occurred 
on March 21 at the 2000 Market Street site as violative of Sec-
tion 8(b)(1)(A): first, the vandalizing of the TTM van by Cop-
pinger and another male in Coppinger™s presence; second, the 
pushing of employee Trout by Mink in Coppinger™s presence; 
third, Coppinger™s physical assau
lt of Schetrompf in the pres-ence of employees; and fourth, Mink™s physical assault of 

Schetrompf in the presence of employees. For the reasons set 
forth here, I agree with the General Counsel™s position and find 

that all four incidents violated the Act. 
With respect to the vandalism of the TTM van, the issue is 
one of pure credibility. Scott Jennings testified that he observed 
Coppinger puncture the tires of th
e van with an ice pick in 
broad daylight. Jennings impresse
d me as an honest, straight-
forward, and entirely credible 
young man. He did not hesitate 
when called on by counsel for the General Counsel to make an 
in-court identification of Copp
inger. Under all the circum-
stances of this case, this was a daunting request of a 19 year-
old, and Jennings™ unequivocal
 response was persuasive. I 
credit Jenning™s testimony in 
its entirety. Respondent, on the 
other hand, argues in its brief that ﬁCoppinger is neither as bold 
nor as stupid as Jennings paints 
him to be.ﬂ I disagree. Having observed Coppinger during the course of his testimony, I found 
him to be all that and more. He parried with counsel for the 
General Counsel throughout cross-examination. He carefully 
admitted to so much of the events and conversations testified to 
by the General Counsel™s witnesse
s that did not violate the Act, 
and denied every portion of their 
testimony that did violate the 
Act. In contrast to Jennings, I find Coppinger™s testimony was 
motivated purely by self-interest and the interests of Respon-
dent. I therefore do not credit any portion of Coppinger™s testi-
mony unless specifically indicated. 
Coppinger admitted that he a
rrived at 2000 Market Street on 
March 21 by car and that he entered the building through the 
rear entrance. This testimony is
 corroborative of the testimony 
of Jennings and Schetrompf re
garding Coppinger™s arrival and 
entrance into the building that 
day. Coppinger™s generalized 
denial that he did not puncture the van™s tires or observe anyone 
in his presence smash or strike the windows of the van is not 
credible. I therefore find, based on the credible testimony of 
Jennings, that Respondent, by its
 agent Coppinger, violated 
Section 8(b)(1)(A) by puncturing the tires of TTM™s van at a 
time when employee Jennings was present in the van. 
Hospital 
Employees District 1199 (J. J.
 Jordan Geriatric Center), 312 
NLRB 90, 98 (1993). I further find that the smashing of the 
front windshield and the striking of the van™s windows by a 
male in Coppinger™s presence also
 violated Section 8(b)(1)(A). 
The credible testimony is that this individual arrived in the 
same car as Coppinger and da
maged the van™s windows in 
Coppinger™s presence and contemporaneous with Coppinger™s own acts of vandalism. When misconduct takes place in the 
presence of a union agent who does nothing to disavow it or to 
discipline the offenders, a union assumes responsibility for the 
conduct. Dover Corp.,
 211 NLRB 955, 957 fn. 3 (1974).   
That Coppinger was subsequently charged, tried, and found 
not guilty of the crime of criminal mischief in relation to this 
incident is not relevant and I 
draw no inference from these facts 
either for or against Respondent
. Teamsters Local 812 (Pepsi-
Cola Newburgh Bottling Co.),
 304 NLRB 111, 117Œ118 
(1991).   
The second act of misconduct alleged as violative of Section 
8(b)(1)(A) involves the pushing of employee Christian Trout by 
an individual identified by name
 as Jimmy Mink. Initially, it 
must be noted that Mink, an admitted agent of Respondent, was 
not called by Respondent to rebu
t the testimony of the General 
Counsel™s witnesses identifying Mink as the culprit. Cop-

pinger™s testimony that Mink does not match the physical de-
scription given by Trout is not credible. Moreover, Coppinger 
admitted that Mink was with him that day at the site. I therefore 
find that together, these facts establish that Respondent, by 
Mink, violated the Act by pus
hing employee Trout against a 
wall. Even if I were to adopt Respondent™s argument that the 
 ELECTRICAL WORKERS LOCAL 98 (TELEPHONE MAN) 597evidence is insufficient to establish that Mink was the person 
who shoved Trout, I would still 
find Respondent responsible 
for violating the Act in this regard. The male who shoved Trout 

arrived with Coppinger and at 
all times remained in Cop-
pinger™s presence. Immediately after Coppinger demanded to 
see Trout™s union card and Trout resisted, the man shoved 
Trout, told him not to be a smar
tass, and ordered Trout to show Coppinger his card. At no time did Coppinger disavow these actions and Respondent is therefore responsible. 
Dover Corp
., 
supra. The third act of misconduct involves Coppinger™s smashing 
his finger into the chest of Sche
trompf in the presence of TTM 
and TCG employees. Once again, I credit the testimony of 
Schetrompf over that of Coppinger. From the moment Cop-
pinger arrived at 2000 Market St
reet, he was the aggressor. Immediately on his arrival, Copp
inger punctured the tires of the 
marked TTM van. On entering the building, he demanded to 
see union membership cards of TTM™s employees and when his 
request was met with the most minimal of resistance by Trout, 
Coppinger™s associate shoved Trout 
against a wall. 
It is consis-
tent with all of the evidence in this case and far more probable 
that Coppinger made physical c
ontact with Schetrompf, not the 
other way around. I reject Res
pondent™s argument that since 
Coppinger is physically smalle
r than Schetrompf, Coppinger 
could not have been the aggressor. The eyewitness accounts 
establish that Coppinger was accompanied by no less than two 
and possibly by as many as six men.  
As stated previously, that
 Coppinger was subsequently 
charged, tried, and found not guilty of the crime of assault in 
relation to this incident is not 
relevant and I draw no inference 
from these facts either for or against Respondent
. Teamsters 
Local 812 (Pepsi-Cola Newburgh Bottling Co.),
 supra.   
Finally, I find the chest bumping of Schetrompf by Mink, in 
Coppinger™s presence and in the presence of employees vio-
lated Section 8(b)(1)(A) of the Act.  
2. The 8(b)(4)(i) and (ii)(B) allegations
 a. 2000 Market 
Street site Section 8(b)(4)(i) and (ii)(B) provides that, 
 It shall be an unfair labor practice for a labor organization or 
its agents 
. . . . (4)(i) to engage in, or to induce or encourage any indi-
vidual employed by any person engaged in commerce or 
in an industry affecting commerce to engage in, a strike or 
a refusal in the course of his employment to use, manufac-
ture, process, transport, or
 otherwise handle or work on 
any goods, articles, materials, or commodities or to per-
form any services; or (ii) to threaten, coerce, or restrain 
any person engaged in commerce or in an industry affect-
ing commerce, where in either case an object thereof isŠ 
. . . . (B) forcing or requiring any person to cease using, 
selling, handling, transporting, or otherwise dealing in the 
products of any other producer, processor, or manufac-
turer, or to cease doing business with any other person, or 
forcing or requiring any other employer to recognize or 
bargain with a labor organization as the representative of 
his employees unless such labor organization has been 

certified as the representative of such employees under the 
provisions of section 9; Provided, That nothing contained 
in this clause (B) shall be construed to make unlawful, 
where not otherwise unlawful, 
any primary strike or pri-
mary picketing[.] 
 The statute does not speak generally of secondary boycotts, but 

describes and condemns specifi
c union conduct directed to 
specific objectives. C
onduct that might arguably be found to 
fall within the broad concept of 
secondary boycott is not neces-
sarily prohibited. For example, 
a boycott voluntarily engaged in 
by a neutral employer for his own business reasons is not an 
unfair labor practice. Likewise, a 
union is free to approach a 
neutral employer to persuade him to engage in a boycott, so 
long as it refrains from the sp
ecifically prohibited forms of 
conduct. Carpenters Local 1976 (Sand Door) v. NLRB,
 357 U.S. 93, 98Œ99 (1958). Two separa
te inquiries are required. 
The first relates to the nature of the union™s conduct, and the 
second relates to the purpose of the union™s conduct. Both re-quirements must be satisfied to make out a violation. 
Electro-
Coal Transfer Corp., 591 F.2d 284 (5th Cir. 1979).  
In this case, Respondent had a primary dispute with TTM. In 
November 1996, Coppinger told Hicks, whose testimony I 
credit, that Local 98 had a number of complaints about TTM: that TTM was ﬁdirty,ﬂ did not 
pay its employees properly and 
was not properly licensed to
 do business. Coppinger unequivo-
cally told Hicks that TCG should not do business with TTM 
and provided him with a list of Local 98 contractors. The Gen-
eral Counsel does not argue, nor could he reasonably do so, that 
this conversation violated Section 8(b)(4) inasmuch as a union 

is free to approach an employer
 to persuade him not to do busi-
ness with another employer with
 whom the union has a primary 
dispute. Nevertheless, the 
November 1996 conversation be-
tween Coppinger and Hicks is convincing evidence of the exis-

tence of a primary dispute be
tween Respondent and TTM and 
Respondent™s desire that TC
G not do business with TTM.  
As soon as Coppinger arrived at 2000 Market Street on 
March 21, he was aware of TTM™s presence at the site. It is not 
necessary to resolve the issue of what Nielsen told Coppinger 
on the phone before Coppinger arrived, inasmuch as the mo-
ment he did arrive, I find that
 Coppinger saw the marked TTM 
van parked behind the building and promptly began puncturing 
the van™s tires. Once inside th
e building, immediately upon 
seeing Schetrompf, Coppinger told him that TTM could not do 

business in the city of Philadelphia. Coppinger then ordered 
TCG™s employees who were 
working alongside TTM™s em-
ployees to ﬁget the fŠk out of my building. This is my build-
ing. Everybody get the fŠk out of here.ﬂ The words ﬁinduce or 
encourageﬂ are broad enough to include in them every form of 
influence and persuasion. 
Electrical Workers IBEW Local 501 (Samuel Langer) v. NLRB,
 341 U.S. 694, 701Œ702 (1951). It is manifest that Coppinger™s words constituted inducement and 

encouragement of TCG™s employees to engage in a work stop-
page with an object of forcing their neutral employer, TCG, to 
cease doing business with TTM. By engaging in such conduct, 
Respondent violated Section 8(b)(4)(i)(B). 
A more difficult issue is raised by the General Counsel™s 
claim that Coppinger violated Section 8(b)(4)(ii)(B) during his 
telephone conversation with Hi
cks on March 21. Based on the uncontradicted and credible testimony of Hicks, I find that 
Coppinger told Hicks that he thought they had an agreement 
that TTM would not perform work for TCG. Hicks did not dispute Coppinger™s assertion of the existence of such an 
agreement, but rather argued that some of the work had been 
given to RTM, a Local 98 contra
ctor. Coppinger was not satis-
fied with the split of the work between TTM and RTM and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598stated that TTM was ﬁnot allowedﬂ to work anywhere in Local 
98™s jurisdiction. The General Counsel asserts that the use of 
the words ﬁnot allowedﬂ constituted restraint and coercion of 
TCG.   
Vague or general predictions of problems or trouble are not 
alone sufficient to establish threats or coercion within the 
meaning of Section 8(b)(4)(ii). Amorphous language has, how-
ever, been held to constitute restraint or coercion when accom-
panied by economic action such as strikes, picketing, or work 
stoppages that resolve the ambiguity. 
Brown & Root, Inc.,
 10 F.3d 316 (5th Cir. 1994); Electro-Coal Transfer Corp., supra. The specific language used must be viewed in the context of 
surrounding conduct and events. 
Laborers Local 1030 (Exxon 
Chemical Co.), 
308 NLRB 706, 708 (1992); Teamsters Local 
82 (Champion Exposition),
 292 NLRB 794, 795 (1989); and 
Carpenters District Council (Apollo Dry Wall),
 211 NLRB 291 
fn. 1 (1974). 
In this case, the words that TTM was ﬁnot allowedﬂ to work 
anywhere in Local 98™s jurisdiction, taken alone, do not in my 
view rise to the level of rest
raint or coercion. However, the 
inquiry does not end there. Within moments of TCG™s employ-
ees being unlawfully ordered o
ff the jobsite by Coppinger, 
Hicks was advised by Coppinger 
that TTM was ﬁnot allowedﬂ 
to work anywhere in Respondent™s jurisdiction. When viewed 

in this context, the meaning of Coppinger™s words come into 
sharp focus: should TCG continue to do business with TTM, 
Respondent would engage in prohibited secondary conduct vis-
à-vis TCG™s employees. I find that when viewed in these cir-
cumstances, Coppinger™s conduct rose to the level of restraint 
or coercion and violated Section 8(b)(4)(ii)(B) of the Act. 
b. The Horsham site On October 27, Respondent™s jo
b steward, Anthony Iuliano, 
told TCG employees to leave the Horsham site and the employ-
ees in fact left. Respondent deni
es the agency status of Iuliano 
and argues that the General Counsel did not offer sufficient 
evidence to establish that Iuliano
 had the authority to order a 
work stoppage. For the reasons set 
forth herein, I disagree with 
Respondent™s position and find that Iuliano, as Respondent™s 
job steward, acted as Respondent
™s agent when he ordered the 
TCG employees to leave the Horsham site. 
Respondent™s by-laws charge job stewards with the respon-
sibility to ensure that all workers have paid-up dues receipts 

and valid working cards of Local 98 and to report any en-
croachment upon the jurisdiction of Local 98. The bylaws fur-
ther specifically charge job stewards with the obligation to 
ﬁperform such other duties as ma
y be assigned to them by the 
business manager.ﬂ Harris™ credible and uncontradicted testi-
mony establishes that upon his arri
val at the Horsham site, Iuli-
ano approached him, identified himself as the Local 98 job 
steward, and asked to see his union membership card and dues 
receipt. These actions plainly fe
ll within the defined duties of 
job stewards. Harris further testified, without contradiction, that 

when Iuliano returned later in the day and ordered Harris and 
the TCG employee off the site, Iuliano stated that he was acting 
at Coppinger™s direction. Iuliano™s act of conveying Cop-
pinger™s directive also plainly fe
ll within the scope of his au-
thority as defined by 
Respondent™s bylaws.  
The evidence further establishes that Coppinger acquiesced 
and ratified Iuliano™s work stoppage
 directive. In two separate 
conversations, the first with Schaefer on October 27 and the 
second with Hicks on October 28, Coppinger defended Iuli-
ano™s actions by stating that 
TTM was not recognized by Re-
spondent as a union contractor and that TTM should be re-
placed by a Local 98 contractor. Rather than disavow Iuliano™s 
actions, Coppinger embraced them. Coppinger told Hicks that 
if TCG replaced TTM with either
 Fiberspec or Atlantic Coast-
com, both Local 98 contractors, Coppinger would call Iuliano 

and make sure that TCG would have no further problems at the 
site. Under all of these circumst
ances, I find that Iuliano was an 
agent of Respondent and was acting within the scope of his 
authority when he ordered the work stoppage on October 27. 
Teamsters Local 456 (Louis Petrillo Corp.),
 301 NLRB 18, 23 (1991). Iuliano™s actions th
erefore violated Section 
8(b)(4)(i)(B) of the Act.  
The General Counsel argues in his brief that Iuliano™s con-duct on October 27 also violated Section 8(b)(4)(ii)(B) because 
his inducement and encouragement of TCG™s employees to 
engage in a work stoppage had the intended effect. That is, 
when TCG™s employees walked off the job, their strike at the 
behest of Respondent served to threaten, restrain, and coerce 
TCG. The General Counsel™s 
argument is supported by sub-
stantial Board precedent. The effective inducement or encour-

agement of a neutral™s employ
ees to withhold services from 
their employer in turn necessarily restrains and coerces the 

neutral employer in violati
on of Section 8(b)(4)(ii)(B). 
Operat-ing Engineers Local 12 (A
ssociated Engineers),
 270 NLRB 
1172, 1175  (1984); 
Laborers Local 676 (E. B. Roberts Con-
struction Co.),
 232 NLRB 388, 390 fn. 8 (1977); 
Los Angeles 
Building Council (Sierra South Development),
 215 NLRB 288, 290 (1974); Plumbers Local 370 (Baughan Plumbing & Heat-
ing Co.), 
157 NLRB 20, 21 (1966). Iuliano™s actions therefore 
violated Section 8(b)(4
)(ii)(B) of the Act.  
I find that Respondent further violated Section 8(b)(4)(ii)(B) 
on October 27 and 28 during the 
course of Coppinger™s tele-
phone conversations with Schaefer 
and with Hicks. In the first conversation, Coppinger told Sch
aefer that if a Local 98 con-
tractor replaced TTM there would be no further problems on 
the job. In the second conver
sation, Coppinger repeated the 
same message to Hicks. As in the case of the 2000 Market Street site, Coppinger™s statements that there would be no fur-
ther ﬁproblemsﬂ came within 24
 hours of Respondent™s unlaw-
ful inducement and encouragement of employees to engage in a 
work stoppage. In that context, I find that Coppinger™s words 
rose to the level of restraint a
nd coercion in violation of Section 
8(b)(4)(ii)(B).  
B. Granahan Electric 
In September, Delran, a general contractor, began renova-
tions on a Sears Hardware store 
at 77th Avenue and City Line 

Avenue in the city of Philadelphia. Granahan was the nonunion 
electrical contractor on the job, Salvino Steel & Iron Works, 
Inc. (Salvino) performed the steel erection work, and Buccarelli 
Contractors (Buccarelli) performed the cement masonry work.  
On September 24, at about 3 p.m., Glenn Lindquist, Delran™s 
job superintendent, was approach
ed by James Farrow. The two 
men exchanged business cards a
nd Farrow stated he was from 
Local 98. Farrow inquired who was doing the electrical work 
on the site and Lindquist told Farrow he would have to call the 
office. Farrow persisted and asked if Granahan was doing the 
electrical work and Lindquist said no. Farrow said Lindquist 

was lying and that he was going 
to put up a picket line right 
there and then. Farrow went to his car, retrieved signs, and 

commenced picketing at the City Line Avenue entrance to the 
 ELECTRICAL WORKERS LOCAL 98 (TELEPHONE MAN) 599site. About 20 minutes later, appr
oximately five to seven other 
males arrived and joined Farrow 
picketing at the City Line 
Avenue entrance. In substance, the picket signs stated that 
Granahan did not observe Local 98 wages. The pickets re-
mained until 6 p.m.  
Granahan continued working at the site without further pick-
eting until Friday, October 24. At
 approximately 6 a.m., Farrow 
arrived with approximately five other individuals and they 

picketed at both the City Line Avenue entrance and the 77th 
Avenue entrance. At 6:37 a.m., th
e following letter was sent by 
Delran to Local 98™s offices via facsimile transmission: 
 ATTENTION: James Farrow 
 Dear Mr. Farrow:  Please be advised that separa
te entrances have been es-tablished at Sears Hardware 
Store, 7740 City Line Ave-
nue, Philadelphia, Pennsylvania. 
As of 8:00 a.m. on 10/24/97, Gate P was established 
for the use of Granahan Electrical Contractors, Inc., their 
employees, delivery persons, supp
liers and visitors, all of whom will use 
only Gate P. This Gate P is located on 77th 
Street. 
Gate N has been established 
for all other persons, in-
cluding other contractors, thei
r suppliers, employees, de-
livery persons and visitors. This gate N is located on City 
Line Avenue. The locations of Gates P and N are shown on the at-
tached map. 
Please confine any picketing to Gate P according to 
law. Picketing at any other entrance/exit at this jobsite will 
be considered illegal and all appropriate action will be 
taken. 
We are taking every precaution to insure that each in-
dividual uses the proper gate. If a violation should occur, 
please notify us immediately so that we may correct the 
situation. 
 Between 6:30 and 7 a.m., Lindquist posted signs at the two 
gates, designating the City Line 
Avenue gate as gate N (the 
neutral gate) and the 77th Avenue gate as gate P (the primary 
gate). The gate N sign read as follows: 
 Stop Gate N. The following named contractors and its sub-
contractors and all of their respective employees, suppliers, 
delivery persons and visitors ma
y not use this entrance/exit. 
Granahan Electrical Contractors, Inc. 
 The gate P sign read: 
 Stop Gate P. The following na
med contractors, their employ-
ees, their subcontractors, suppli
ers, delivery persons and visi-
tors must use exclusively this entrance/exit and not other en-
trance/exit. Granahan Electrical Contractors, Inc. 
 After the signs were posted, Lindquist observed that the 
pickets continued to picket at bo
th gates. Lindquist attempted to 
hand a copy of the letter and a site map to Farrow and told 

Farrow that the letter had just been faxed to his office. Farrow™s 
response was, ﬁ[Y]ou bought me ‚til Christmas, won™t you just 
pay the men what they™re fucking worth? And I™ll do what I™m 
told when I™m told by my boss.ﬂ Farrow refused to accept the 
letter from Lindquist. The pickets remained at both gates until 
approximately 12 p.m., a period
 of 5 hours after the reserved 
gate was established.   
On Monday, October 27, the 
pickets returned. Farrow was 
observed and photographed standing at the neutral gate wearing 
a picket sign with the printed language turned toward his body. 
On the back of the picket sign, turned outward for viewing, the 
word ﬁOBSERVERﬂ was printed.
 Farrow stood at the neutral 
gate wearing this sign from 6:30
 a.m. to 12:30 p.m. He was 

observed speaking to people entering and exiting the neutral 
gate although there is no evidence to establish what was said. 
Lindquist testified that he observed the employees of Salvino 
speaking with Farrow, after which the employees turned away 
and did not report for work. The other Local 98 pickets re-
mained at the primary gate that day. 
Farrow stood at the neutral gate from Monday, October 27, 
to Friday, October 31. During th
at time, Lindquist observed the 
sign around Farrow™s neck flip ov
er from time to time so that 
the language of the picket sign was visible. After a few days, 
Farrow wore a picket sign cut in half and hung from his neck, 
again with the word ﬁOBSERVERﬂ printed on the back and 
displayed outward for viewing.  
On Friday, October 31, Lindquist videotaped Timothy 
Browne and Michael Hnatowsky wa
lking into the jobsite, past 
a no trespassing sign, and approximately 100 yards past gate N 
and gate P. The two men approached one of Buccarelli™s em-
ployees and asked him for his union card. The employee 
showed them a card from Local 654, Cement Masons. Browne 
asked the employee if there was a picket line, and the employee 
said there was no picket line for the cement masons. Hna-
towsky asked the employee again if he saw a picket line. This 
time the employee said yes, he knew there was a picket line and 
that Mike Farah from Local 654 wanted him to honor it, but he 
couldn™t honor it because he had already put too much work 
into the job and would be finished in a few days anyway. Hna-
towsky commented that when the cement masons have a picket 
line, Local 98 honors it and that™s OK, and appeared to be in 
mid-sentence when Browne quiet
ly reminded Hnatowsky that 
he was on camera, and the conversation ended. According to 
Lindquist, the employee from Buccarelli finished his work that 
day but did not come back the 
next day or for several more 
days which he had been scheduled to work. 
On Tuesday, November 11, Lindquist observed Farrow 
standing at the neutral gate wi
th his observer sign. Lindquist 
observed other pickets walk slowly from the primary gate, walk 
to the neutral gate to where Farrow was standing, stop, speak 
with Farrow, turn around, and slowly walk back to the primary 
gate. After the reserve gate was established, Granahan was present 
at the jobsite and entered and exited through the primary gate. 
At no time did Lindquist receive a complaint from Respondent 
that Granahan or any of its supp
liers were violating the neutral 
gate. Analysis 
In applying the secondary boycott provisions of the Act, the 
Board must balance the interests of unions in picketing at the 
sites of their disputes against the interests of secondary em-
ployers to be free from picketing arising out of controversies in 
which they are not directly involved. Where both the primary 
and secondary employers are working at the same jobsite, the 
common job situs affects the ri
ghts of both secondary employ-
ers and the picketing unions. 
Teamsters Local 83 (Allied Con-
crete, Inc.),
 231 NLRB 1097 (1977). In accordance with these 
principles, several well-establis
hed tests have been developed 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600for determining the legality of un
ion picketing undertaken at a 
multiple employer worksite where separate entrances have been 
established for the use of the 
primary and neutral employers. 
The Moore Dry Dock
 test is applicable to situations where, as 
here, the premises on which the 
primary employer is working 
are not his own. Oil Workers Local 1-591 (Burlington Northern 
Railroad),
 325 NLRB  (1998). 
In Sailors™ Union (Moore Dry Dock Co.),
 92 NLRB 547, 549 
(1950), the Board established four 
criteria by which to measure 
the presumptive lawfulness of pi
cketing in common situs situa-
tions. Such picketing is presump
tively lawful if: (a) the picket-
ing is strictly limited to times when the situs of the dispute is 

located on the secondary employer
™s premises; (b) at the time of the picketing the primary empl
oyer is engaged in its normal 
business at the situs; (c) the picketing is limited to places rea-
sonably close to the location of the situs; and (d) the picketing 
discloses clearly that the dispute is with the primary employer. 
These standards are not applied 
on an indiscriminate per se 
basis, but are aids in determining the underlying question of 
statutory violation. 
Electrical Workers IBEW Local 861 (Plauche Electric, Inc.),
 135 NLRB 250, 255 (1962). 
Applying these standards here
, the picketing conducted by 
Respondent on October 24 at the 
posted neutral gate violated 
Section 8(b)(4)(i) and (ii)(B). Written notification of the re-
served gate was sent to Respond
ent by facsimile transmission at 
6:37 a.m. The reserved gate sign
s were posted in full view of Farrow and the pickets at 7 a.m. and the letter was read aloud to 
Farrow at 7:15 a.m. Notwit
hstanding these notifications, 
Farrow and the pickets continued picketing at the neutral gate 
for 5 hours. By extending its picketing beyond the primary gate 
to the neutral gate, Res
pondent violated the third 
Moore Dry 
Dock criterion, which requires that picketing be limited to 
places reasonably close to the situs of the primary dispute. This 
gives rise to the presumption th
at Respondent™s picketing at the neutral gate sought the unlawfu
l objective of placing secondary 
pressure on neutral employers at the site. Farrow™s statement to 

Lindquist that he ﬁpay the men what they™re worthﬂ is further 
evidence of a secondary object. 
Respondent™s dispute was with Granahan, not Delran, and as a neutral to the dispute, Delran 
was not in a position to grant wage increases to meet Respon-
dent™s area standards demands. Clearly, Respondent was 
picketing Delran in an effort to get Delran to cease doing 

business with Granahan. Respondent presented no evidence to 
rebut the presumption that the 
picketing was for an unlawful 
objective and I find a violation of S
ection 8(b)(4)(i) and (ii)(B).   
The picketing conducted by 
Respondent also violated 
8(b)(4)(i) and (ii)(B) by Farrow™s positioning himself at the 

neutral gate with an 
ﬁobserverﬂ sign. There is no allegation and 
indeed no evidence of misuse of the neutral gate. Farrow, called 
to testify by Respondent, offere
d no explanation of why there 
was a need for him to stand at the neutral gate. I find that 

Farrow™s ﬁobserverﬂ activity was for no other purpose than to 
signal employees of neutral employers. 
Ironworkers Local 433 (Robert E. McKee, Inc.),
 233 NLRB 283, 287 (1977). In fact, the evidence suggests that Farrow was successful in that effort 
in that he was observed speaking to employees of Salvino who 
were attempting to enter through the neutral gate after which 
they turned away and did not report for work. In sum, Respon-
dent failed to do everything reasonably necessary to insure that 
secondary employees were not mi
sled or coerced into observ-
ing the picket line and thereby violated the Act. 
Sheet Metal 
Workers Local 19 (Delcard Associates, Inc.), 
316 NLRB 426, 
438 (1995).  Respondent further violated Section 8(b)(4)(i)(B) on October 
31 when Browne and Hnatowsky passed both the neutral and 
primary gates, trespassed onto 
the jobsite, and asked an em-ployee of Buccarelli contractors tw
ice if he had seen the picket 
line. When the employee said he had, but could not honor it, 
Hnatowsky reminded the employee that Respondent always 
honors the Cement Mason™s picket
 lines, suggesting that the 
employee should accord Respondent the same treatment. I find 
that these actions constituted 
inducement and encouragement 
within the meaning of 
Section 8(b)(4)(i)(B). 
Finally, Respondent violated 
Section 8(b)(4)(i) and (ii)(B) 
when, on November 11, the pickets walked from the primary 

gate to the neutral gate where Farrow was standing. These ac-
tions violated the third criterion of 
Moore Dry Dock
 requiring that picketing be limited to places reasonably close to the situs 
of the primary dispute, i.e., the primary gate. As stated previ-
ously, this evidence gives rise to the presumption that Respon-
dent™s patrolling away from the primary gate and walking to the 
neutral gate sought the unlawfu
l objective of placing secondary 
pressure on the neutral employers at the site. The only evidence 
presented by Respondent to 
rebut this presumption was 
Farrow™s testimony denying that the pickets walked toward the 

neutral gate. I credit Lindquist™s version over that of Farrow, 
and find that the pickets did in fact engage in this activity and 
thereby violated Section 
8(b)(4)(i) and (ii)(B). 
C. Carter Electric 
Bock was a general contractor engaged in the construction of 
a low-income housing project at 1600 Diamond Street in north 

Philadelphia. Carter Electric was the electrical contractor on the 
job and one of several nonunion 
contractors on site. Carter 
Electric™s employees brought thei
r equipment each day to the 
site, and at the end of the 
day removed the equipment. 
On October 1, Daniel Murphy, Bock™s superintendent, ad-
vised Carter Electric that its employees could only work at the 
site during nonregular working hour
s, from 4 p.m. to 6:30 a.m. Mondays through Fridays, and anytime on Saturdays and Sun-
days. That same day, between
 12:30 and 1 p.m., Larry Rap-
poport, attorney for Bock, sent a 
letter to Dougherty at Local 
98™s offices via facsimile advising him as follows: 
 We represent Ernest Bock & Sons, Inc., the general 
contractor at the ACDC cons
truction site at 16th and Dia-
mond Streets. I am advised that
 the Electricians may have 
a dispute with Carter Electr
ic, a subcontractor performing 
work at the job site. Carter Electric will be performing 
work only during the hours of 4 p.m. to 6:30 a.m. Monday 
through Friday, and on Saturdays and Sundays. 
Accordingly, any picketing by your Union against 
Carter Electric between the 
hours of 6:30 a.m. and 4 p.m. 
Monday to Friday is in violation of the 
Moore Dry Dock
 standards and a violation of Section 8(b)(4)(B) of the Na-
tional Labor Relations Act. Should you picket during the 
hours that Carter Electric is not
 present, we will have no 
choice but to proceed before the NLRB and under [Sec-

tion] 303 of the LMRA.  
 Bock established a reserved ga
te system. Gate A was desig-
nated to be used by Carter El
ectric and other nonunion contrac-
tors, all of whom we
re directed to work nonregular hours, and 
 ELECTRICAL WORKERS LOCAL 98 (TELEPHONE MAN) 601gate B was designated to be used
 by the union contractors at the 
site. On October 2, Murphy arrived at the site at 6:30 a.m. and he 
observed pickets at gate A with signs that read: 
 Carter Electrical is destroying 
building industry standards. 
We protest this - Not observing 
our wages and benefit standards 
Local 98 Union 
 At 7 a.m., Murphy began videotaping the pickets standing at 
gate A, and he continued to vide
otape their actions for discrete 
periods between 7 and 9:30 a.m.
 At 7:15 a.m., Murphy video-
taped Louis Harris, an employee of Bock, reading the text of 
Rappoport™s letter to the assembled pickets, including Harry 
Foy, an admitted agent of Res
pondent. Harris stood several feet 
from Foy and read the text of th
e letter in a clear, loud voice. Foy kept his back to Harris throughout the reading. When Har-
ris was done reading the letter, he walked over to Foy and at-
tempted to hand him the letter. Foy walked away with his hands 
in his pockets. The pickets remained at the site until 9:30 a.m. 
At no time from 6:30 until 9:30 a.m.
 was Carter Electric™s em-
ployees or equipment present at the site.  
Analysis 
The Moore Dry Dock
 test is applicable to situations where, 
as here, the premises on which the primary employer is work-
ing are not his own. 
Oil Workers Local 1-591 (Burlington 
Northern Railroad),
 supra. Respondent™s picketing at the pri-
mary gate on the morning of Oct
ober 2, after it was on notice 
that Carter Electric was not present at the site, violated the first 
criterion of Moore Dry Dock
 requiring that picketing be strictly limited to times when the primary employer is present at the 
secondary employer
™s premises.  Respondent argues that there 
is no evidence that Dougherty 
actually read the faxed notification sent by Rappoport to Re-
spondent™s offices on October 1 and therefore, there is no proof 
that Respondent was on notice of
 Carter Electric™s absence 
from the site until after the picketing commenced on October 2. 
Respondent™s argument is without 
merit for two reasons. First, I 
draw an adverse inference from Respondent™s failure to call 

Dougherty to testify whether he 
read the letter on October 1. Dougherty was still in Respondent™s employ at the time of the 
hearing and in fact appeared at the hearing. (Tr. 319.) The fail-
ure to call him therefore leads me to infer that had he testified, 
his testimony would have been
 adverse to Respondent™s posi-
tion. See International Automated Machines, Inc.,
 285 NLRB 
1122 (1987). Second, the Board has recognized that fax trans-

mission is an effective means of communication. The evidence 
establishes that Respondent maintains a fax machine as a regu-
lar means of communication and that the letter was received in 
Respondent™s office on October 1 during regular business 
hours. Respondent therefore bear
s the responsibility for main-
taining adequate office procedur
es concerning fax transmis-
sions, and knowledge of the receipt of the letter during regular 
office hours may reasonabl
y be imputed to it. 
Clow Water Sys-tems Co., 317 NLRB 126 (1995). See 
also Iron Workers Local 
433 (Robert E. McKee, Inc.),
 supra at 287 (knowledge charge-
able upon receipt of telegram at business office). 
In any event, Respondent™s couns
el conceded at the hearing 
that as of 7:15 a.m. on October 2, Respondent was on notice of 
Carter Electric™s absence from the site: ﬁThat™s right, from 7:15 
on there is in fact that noticeŠof course it™s read to someone 

who is ignoring it.ﬂ (Tr. 268.)
 Respondent nevertheless argues 
that the continuation of the pi
cketing after receiving notice, 
from 7:15 to 9:30 a.m., should be
 dismissed as a de minimis violation of the law. Respondent
™s argument is without merit 
and I find, based on all of the circumstances, that Respondent 
violated Section 8(b)(4)(i) and (ii)(B) on October 2. 
CONCLUSIONS OF LAW 
1. The Telephone Man, Inc., Delran Builders Company, Inc., 
Ron Carter & Associates, Inc., Granahan Electrical Contractors, 
Inc., and TCG Delaware Valley, Inc. are each employers en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. 
2. Driscoll Electrical Company, Salvino Steel & Iron Works, 
Inc., Buccarelli Contractors and Ernest Bock & Sons, Inc. are 
persons within the meaning of
 Section 2(1) of the Act. 
3. Respondent International Br
otherhood of Electrical Work-ers, Local 98, AFLŒCIO is a 
labor organization within the meaning of Section 2(5) of the Act. 
4. Respondent, by Coppinger, vi
olated Section 8(b)(1)(A) on 
March 21, 1997 by: 
(a) Puncturing the tires of a van owned by TTM in the pres-
ence of an employee. 
(b) Physically assaulting an employer in the presence of em-
ployees. 
5. Respondent, by Mink and Coppinger, violated Section 
8(b)(1)(A) on March 21 by: 
(a) Physically pushing an
 employee against a wall. 
(b) Physically pushing an employer against a wall in the 
presence of employees. 
6. Respondent, by Coppinger, vi
olated Section 8(b)(4)(i)(B) 
on March 21, 1997, by inducing a
nd encouraging employees of 
TCG to engage in a work stoppage with an object of forcing 
TCG to cease doing business with TTM. 
7. Respondent, by Coppinger, vi
olated Section 8(b)(4)(ii)(B) 
on March 21, 1997, by threateni
ng, coercing, and restraining 
TCG with an object of forcing TCG to cease doing business 

with TTM. 
8. Respondent, by Iuliano, violated Section 8(b)(4)(i) and 
(ii)(B) on October 27, 1997, by inducing and encouraging em-
ployees of TCG to engage in a work stoppage and by the em-
ployees engaging in a work stoppage with an object of forcing 
TCG to cease doing business with TTM. 
9. Respondent, by Coppinger, vi
olated Section 8(b)(4)(ii)(B) 
on October 27, 1997, by  threaten
ing, coercing, and restraining 
Driscoll with an object of forcing TCG to cease doing business 

with TTM. 
10. Respondent, by Coppi
nger, violated Section 
8(b)(4)(ii)(B) on October 28, 1997 by threatening, coercing, 
and restraining TCG with an object of forcing TCG to cease 
doing business with TTM. 
11. Respondent violated Section 8(b)(4)(i) and (ii)(B) from 
on or about October 24 to Novemb
er 11, 1997, by picketing at 
a posted neutral gate with an obj
ect of forcing Delran to cease 
doing business with Granahan. 
12. Respondent, by Browne and Hnatowsky, violated Sec-
tion 8(b)(4)(i)(B) on October 31 by inducing and encouraging 
an employee of Buccarelli to engage in a work stoppage with 
an object of forcing Delran to cease doing business with 
Granahan. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 60213. Respondent violated Secti
on 8(b)(4)(i) and (ii)(B) on Oc-
tober 2, 1997, by picketing at 
a jobsite at a time when Respon-
dent knew or had reason to kno
w that Carter Electric was not 
present at the job site with an object of forcing Bock to cease 
doing business with Ca
rter Electric.  
14. Respondent has engaged in unfair labor practices affect-
ing commerce within the meaning 
of Section 8(b)(1)(A), (4)(i), and (ii)(B) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The General Counsel seeks a broad order requiring Respon-
dent to cease and desist from any conduct prohibited by Section 

8(b)(4)(i)(B) or (ii)(B) of the Act.6 The request is premised on 
the facts of the instant case as well as the facts underlying pre-

vious cases involving Respondent, 
 which were the subject of a 
Board order enforced by the Court of Appeals for the Third 
Circuit. For the reasons set fort
h here, I recommend that such a 
broad order issue. 
On April 30, 1996, the Regional Director for Region 4 issued 
a complaint in Cases 4ŒCBŒ7678 and 4ŒCCŒ2114 against Re-
spondent alleging that Bell Atla
ntic Pennsylvania, Inc. (Bell) 
engaged Lucent Technologies, Inc. (Lucent) to install a switch-

ing machine at a Bell facility in Philadelphia. The complaint 
further alleged that on March 18, 1996, Respondent picketed at 
the Bell facility with an object of forcing Bell to cease doing 
business with Lucent. 
On May 3, 1996, the Regional Director for Region 4 issued a 
complaint in Cases 4ŒCCŒ2116 and 4ŒCBŒ7688 against Re-
spondent alleging that Home De
pot engaged Intech Construc-
tion, Inc. (Intech) as a general co
ntractor and Lucent as a tele-
communications wiring contractor 
at a store located in Clifton 
Heights, Pennsylvania. The comp
laint further alleged that on 
April 1, 1996, Dougherty threatened Home Depot and Intech 
with picketing, and that on April 4, 1996, Respondent engaged 
in picketing, with an object of forcing Intech to cease doing 
business with Home Depot in order to force Home Depot to 
cease doing business with Lucent.  
On August 22, 1996, the Regional Director for Region 4 is-
sued a complaint in Cases 4ŒCCŒ2125, 4ŒCBŒ7736, and 4ŒCCŒ2126 against Respondent alleging that Sprint, Inc. (Sprint) 
engaged Lucent to install a switchi
ng system at a Sprint facility 
in Philadelphia. The complaint further alleged that on July 23, 
1996, Respondent picketed this f
acility with an object of forc-
ing Sprint to cease doing business with Lucent. 
On June 24, 1997, Respondent entered into a settlement 
stipulation, subject to the Boar
d™s approval, providing for the 
entry of a consent order by the Board and a consent judgment 
by any appropriate United States Court of Appeals. On July 18, 
1997, the Board issued a decision and order approving this 
stipulation, and on November 25,
 1997, the United States Court 
of Appeals for the Third Circuit issued a judgment enforcing 

the Board order. 
Paragraph 8 of the settlement stipulation provided as fol-
lows:                                                            
                                                           
6 The General Counsel does not seek 
a broad remedial order with re-
spect to conduct prohibited by Sec. 8(b)(1)(A). 
It is understood that the signing of this Stipulation by the Re-
spondent does not constitute an admission that it has violated 
the Act. However, Respondent agrees that for the purpose of 
determining the proper scope of an order to be entered against 
it in any future proceeding before the Board or a Court in 
which the Board or its General Counsel is a party, the Board 
Order and Court Judgment issued pursuant to this Stipulation 
shall have the same force and effect as a litigated adjudication 
of the Board enforced by a United States Court that Respon-
dent engaged in the conduct alleged in Complaints One 
through Three. 
 The General Counsel relies 
on Respondent™s conduct in 
these prior cases to support its a
pplication for a broad remedial 
order and I find that such reliance is appropriate. The nonad-
missions clause in paragraph 8 is
 not paramount to the express 
language reserving to the General Counsel the right to rely on 
the underlying conduct for the purpose of determining the 
scope of a future Board order. 
Teamsters Local 70 (Department 
of the Navy),
 261 NLRB 496, 502Œ503 (1982). The course of 
conduct engaged in by Respondent since April 1996 is there-
fore properly considered.  
From April to August 1996, Respondent™s agents engaged in 
illegal secondary activity involving four separate neutral em-
ployers (Bell, Home Depot, Inte
ch, and Sprint) and engaged in picketing and threats to picket at three separate facilities in the 
Philadelphia area. In March 1997,
 Respondent engaged in ille-
gal secondary activity involving
 two neutral employers (TCG 
and Driscoll) at two different job sites in the Philadelphia area 
and successfully induced employ
ees to engage in a work stop-
page at one of these sites. In
 October and November 1997, after 
the execution of the settlement st
ipulation, Respondent engaged 
in illegal secondary activity involving four neutral employers 
(Delran, Buccarelli, Salvino, and Bock) and engaged in picket-
ing at two different jobsites in the Philadelphia area. In sum, 
Respondent™s unlawful actions to
ward 10 separate neutral em-
ployers in a 19-month period, i
nvolving picketing, threats to 
picket, and work stoppages at six locations in the Philadelphia 
area, demonstrates Respondent™s
 proclivity for violating the 
Act and its general disregard for the fundamental rights of em-
ployees and neutral employers. A 
narrow order, confined to the instant case, would not sufficien
tly deter further misconduct. I 
therefore recommend that the Board issue a broad order requir-
ing the Respondent to cease and desist from infringing in any 
other manner on right
s guaranteed employees by Section 7 of 
the Act. 
Iron Workers Local 378 (N.E. Carlson Construction),
 302 NLRB 200 (1991); 
Hickmott Foods, 242 NLRB 1357 (1979). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7  ORDER The Respondent, International Brotherhood of Electrical 
Workers, Local 98, AFLŒCIO, its officers, agents, and repre-
sentatives, shall 
1. Cease and desist from 
 7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 ELECTRICAL WORKERS LOCAL 98 (TELEPHONE MAN) 603(a) Restraining or coercing employees in the exercise of the 
rights guaranteed them by Sec
tion 7 of the Act by damaging 
property owned by The Telephone 
Man, Inc. or any other em-
ployer. 
(b) Restraining or coercing employees in the exercise of the 
rights guaranteed them by Secti
on 7 of the Act by physically 
assaulting them. 
(c) Restraining or coercing employees in the exercise of the 
rights guaranteed them by Secti
on 7 of the Act by physically 
assaulting any representative of The Telephone Man, Inc. or 
any other employer. 
(d) In any manner inducing or encouraging individuals em-
ployed by TCG Dela
ware Valley, Inc., or any other person 
engaged in commerce or in an industry affecting commerce, to 

refuse in the course of their employment to perform any ser-
vices where an object thereof is to force or require TCG Dela-
ware, Inc. or any other person to cease doing business with The 
Telephone Man, Inc., or with any other person. 
(e) In any manner threatening, coercing, and restraining TCG 
Delaware Valley, Inc., Driscoll Electrical Company, or any 
other person engaged in commerce or in an industry affecting 
commerce, where an object thereof is to force or require TCG 
Delaware Valley, Inc., Driscoll Electrical Company, or any 
other person to cease doing business with The Telephone Man, 
Inc., each other, or w
ith any other person.  
(f) In any manner inducing or encouraging individuals em-
ployed by Delran Builders Company, Inc., Buccarelli Contrac-
tors, Salvino Steel & Iron Works, Inc., or any other person 
engaged in commerce or in an industry affecting commerce, to 
refuse in the course of their employment to perform any ser-
vices where an object thereof is to force or require Delran 
Builders Company, Inc., Buccarelli Contractors, Salvino Steel 
& Iron Works, Inc., or any other person to cease doing business 
with Granahan Electrical Contractors, Inc., each other, or with 
any other person. 
(g) In any manner threatening, coercing, and restraining Del-
ran Builders Company, Inc. or any other person engaged in 
commerce or in an industry affecting commerce, where an ob-
ject thereof is to force or require Delran Builders Company, 
Inc. or any other person to ceas
e doing business with  Granahan 
Electrical Contractors, Inc.
, or with any other person. 
(h) In any manner inducing or encouraging individuals em-
ployed by Ernest Bock & Sons, Inc., or any other person en-
gaged in commerce or in an industry affecting commerce, to 
refuse in the course of their employment to perform any ser-
vices where an object thereof is to force or require Ernest Bock 
& Sons, Inc., or any other person
 to cease doing business with 
Ron Carter & Associates, Inc., or with any other person. 
(i) In any manner threatening, coercing, and restraining 
Ernest Bock & Sons, Inc., or any other person engaged in 

commerce or in an industry affecting commerce, where an ob-
ject thereof is to force or requi
re Ernest Bock & Sons, Inc., or any other person to cease doing business with Ron Carter & 
Associates, Inc., or with any other person. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its 
business offices and all meeting halls located in the State of 
Pennsylvania copies of the attached notice marked ﬁAppendix.
8                                                           
                                                                                             
8 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted and mailed by Order of 
Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 4, after being signed by the Respondent™s author-
ized representative, shall be pos
ted by the Respondent immedi-
ately upon receipt and maintained
 for 60 consecutive days in 
conspicuous places including al
l places where notices to mem-
bers are customarily posted. Reas
onable steps shall be taken by 
the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.  
(b) Within 14 days after service by the Region, mail a copy 
of the attached notice marked ﬁAppendixﬂ
 to all of its members. 
The notice shall be mailed to the last known address of each 
member after being signed by the Respondent™s authorized 
representative. 
(c) Sign and return to the Regional Director sufficient copies 
of the notice for posting by The Telephone Man, Inc., Ernest 
Bock & Sons, Inc., Delran Builders Company, Inc., Ron Carter 
& Associates, Inc., Granahan Electrical Contractors, Inc., TCG 
Delaware Valley, Inc., Driscoll Electrical Company, Salvino 
Steel & Iron Works, Inc., and Buccarelli Contractors, if willing, 
at all places where notices to employees are customarily posted. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX  
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT restrain or coerce employees in violation of 
the rights guaranteed them by Section 7 of the Act by damaging 

property owned by the Telephone Man, Inc., or any other em-
ployer. 
WE WILL NOT restrain or coerce employees in the exercise 
of the rights guaranteed them by Section 7 of the Act by physi-
cally assaulting them.  
WE WILL NOT restrain or coerce employees in the exercise 
of the rights guaranteed them by Section 7 of the Act by physi-
cally assaulting any representative
 of The Telephone Man, Inc. 
or any other employer. 
WE WILL NOT in any manner induce or encourage indi-
viduals employed by TCG Delawa
re Valley, Inc., or any other 
person engaged in commerce or in an industry affecting com-
merce, to refuse in the course of their employment to perform 
any services where an object thereof is to force or require TCG 
Delaware, Inc., or any other 
person to cease doing business 
with The Telephone Man, Inc., or with any other person. 
WE WILL NOT in any manner threaten, coerce, or restrain 
TCG Delaware Valley, Inc., Driscoll Electrical Company, or 

any other person engaged in commerce or in an industry affect-
ing commerce, where an object thereof is to force or require 
TCG Delaware Valley, Inc., Driscoll Electrical Company, or 
 the National Labor Relations Boardﬂ shall read ﬁPosted and mailed 
Pursuant to a Judgment of the Unite
d States Court of Appeals Enforc-
ing an Order of the National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604any other person to cease doing business with The Telephone 
Man, Inc., each other, or
 with any other person.  
WE WILL NOT in any manner induce or encourage indi-
viduals employed by Delran Builders Company, Inc., Buc-
carelli Contractors, Salvino St
eel & Iron Works, Inc., or any 
other person engaged in commerce or in an industry affecting 
commerce, to refuse in the course of their employment to per-
form any services where an object thereof is to force or require 
Delran Builders Company, Inc., Buccarelli Contractors, Salvino 
Steel & Iron Works, Inc., or any other person to cease doing 
business with Granahan Electrical Contractors, Inc., each other, 
or with any other person. 
WE WILL NOT in any manner threaten, coerce, or restrain 
Delran Builders Company, Inc., or any other person engaged in 
commerce or in an industry affecting commerce, where an ob-
ject thereof is to force or require Delran Builders Company, 
Inc., or any other person to cease doing business with  Grana-
han Electrical Contractors, In
c., or with any other person. 
WE WILL NOT in any manner induce or encourage indi-
viduals employed by Ernest Bock & Sons, Inc., or any other 
person engaged in commerce or in an industry affecting com-
merce, to refuse in the course of their employment to perform 
any services where an object thereof is to force or require 
Ernest Bock & Sons, Inc., or any other person to cease doing 
business with Ron Carter & Associ
ates, Inc., or with any other 
person. WE WILL NOT in any manner threaten, coerce, or restrain 
Ernest Bock & Sons, Inc., or any other person engaged in 
commerce or in an industry affecting commerce, where an ob-
ject thereof is to force or requi
re Ernest Bock & Sons, Inc., or any other person to cease doing business with Ron Carter & 
Associates, Inc., or with any other person. 
 INTERNATIONAL BROTHERHOOD OF 
ELECTRICAL WORKERS, LOCAL 
98, AFLŒCIO  